                    Case 1:20-cv-02561-PKC Document 50
                                                    48 Filed 08/19/20 Page 1 of 1

~AO   154 (10/03) Substitution of Attorney



                                             UNITED STATES DISTRICT COURT
                          Southern                                District of                                        New York


        PHH MORTGAGE CORPORATION                                               CONSENT ORDER GRANTING
                                                Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                              v.
   21 ASSET MANAGEMENT HOLDING LLC                                             CASE NUMBER:                 1 :20-cv-02561-PKC
                                              Defendant (s),

         Notice is hereby given that, subject to approval by the court,                 21 Asset Management Holding LLC                                  substitutes
                                                                                                            (Party (s) Name)

_G_le_n_n_P_._w_a_r_m_u_th_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , State Bar No.                             3012846                        as counsel ofrecord in
                             (Name of New Attorney)

place of       William J. Amann, Esq. and Matthew Braucher, Esq.,
                                                            (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                    Stirn & Warmuth, P.C.

         Address:                        2 Eighth Street Farmingville, NY 11738

         Telephone:                      (631) 732-2000                                               (631) 732-2662

           E-Mail (Optional):            gpw@stlm-warmuth.com


I consent to the above substitution.
Date:                     0} )ti } Jo
                                                                                                                 (Signature of Party (s))
                                                                                                                               • Olgilally signed by William Amann
I consent to being substituted.                                                      William Amann                         · Dale: 2020.0B. 18 12:30:08 -04'00'

                                                                                                                             · Olgltelly signed by Matthew Braucher
Date:                            8/18/2020                                            Matthew Braucher                      · Dale: 2020.0B. 1 B 12:30:41 -D4'00'

                                                                                                            (Signature of Former Attorney (s))

I consent to the above substitution.

Date:                     o/J 0}~                                                                             (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:               8/19/2020
                                                                                                                          Judge


 [Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.}
